MEMORANDUM**
Noe AIonzo-Hernandez appeals the 57-month sentence imposed following his guilty plea conviction for unlawful reentry of deported alien, in violation of 8 U.S.C. § 1326. AIonzo-Hernandez contends that under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court deprived him of due process by imposing a sentence greater than 8 U.S.C. § 1326(a)’s two-year maximum based on his prior aggravated felony, where he did not admit to having committed a prior criminal offense which would qualify as a felony.
AIonzo-Hernandez states that he presents the issue merely to preserve it in the event of ensuing favorable Supreme Court precedent, and acknowledges that his argument is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir. 2000). Accordingly, the judgment and sentence are
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.